Citation Nr: 1623946	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include a nervous condition, bipolar disorder and depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a nervous condition, bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army National Guard from January 2002 to August 2003, with active duty for training from August 2002 to October 2002 and active duty from February 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of the hearing is of record.

Service connection for a nervous condition was denied in an unappealed March 2005 rating decision and service connection for bipolar disorder and depression was denied in an unappealed October 2007 rating decision.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

The matter of service connection for an acquired psychiatric disorder (including for a nervous condition, bipolar disorder and depression on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a March 2005 rating decision which denied service connection for a nervous condition or an October 2007 rating decision which denied service connection for bipolar disorder and depression, and no new and material evidence was received within one year of these decisions.

2.  Evidence received since the March 2005 and October 2007 rating decisions include the Veteran's hearing testimony that she was treated for mental health complaints (including for anxiety and depression) in service which have persisted since, service records which confirm she experienced military sexual trauma (MST) and records of current VA mental health treatment (including for anxiety and depression), relates to the previously unestablished element of whether the Veteran has an acquired psychiatric disorder related to service and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder, to include a nervous condition, bipolar disorder and depression, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a nervous condition was initially denied in an unappealed March 2005 rating decision and service connection for bipolar disorder and depression was initially denied in an uappealed October 2007 rating decision because, at the time of each rating decision, a chronic mental health disability related to service was not shown by the evidence of record.  Evidence added to the record since March 2005 and October 2007 include the Veteran's hearing testimony that she was treated for mental health complaints (including for anxiety and depression) in service which have persisted since, service records (report of criminal investigation) which confirm she experienced military sexual trauma (MST) and records of current VA mental health treatment (including for anxiety and depression).  Accordingly, the Board finds that the evidence added to the record since the March 2005 and October 2007 rating decisions addresses an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for an acquired psychiatric disorder may be reopened.

In light of the fully favorable determination in the claim to reopen the matter of service connection for an acquired psychiatric disorder, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of this matter is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for an acquired psychiatric disorder is granted.


REMAND

Having reopened the Veteran's claim of service connection for an acquired psychiatric disorder, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  As an initial matter, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric symptoms and diagnoses including PTSD, generalized anxiety disorder, mood disorder and depression.  The Board has recharacterized the issue on appeal accordingly.

Initially, it is noted that review of the record shows that the medical evidence may be incomplete.  Specifically, the STRs show (and the Veteran has reported) treatment at Crossroads mental health facility in July 2003.  See July 2003 Crossroads Regional Hospital Discharge Aftercare Plan signed by Dr. Mueller.  The record also shows that she is in receipt of ongoing VA mental health treatment.  Updated records of any VA and/or private mental health treatment she may have received are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

The Board notes that the STRs (which do not include a pre-deployment health assessment for either of the Veteran's periods of active duty) include a January 2002 (i.e., prior to her 1st deployment) report of psychiatric consultation for depression/worry and she was deemed qualified for National Guard service.  However, her DD Form 214 shows the narrative reason for separation (for service from February 2003 to August 2003) was personality disorder.  Notably, a congenital or developmental "defect" such as a personality disorder automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  A personality disorder is not a disability for VA compensation purposes and may not be service-connected.  Id.  However, 38 C.F.R. § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990).  Although reports of June 2012 VA PTSD examination and December 2013 VA Mental Disorders (other than PTSD and Eating Disorders) examination show a diagnosis of personality disorder, there are no medical opinions addressing the aggravation aspect of the Veteran's claim for service connection.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of mental health treatment she has received prior to, during, and since service.  She is requested to provide authorizations for VA to obtain records of any such records of outstanding private treatment, to specifically include her July 2003 admission to Crossroads Regional Hospital and treatment by Dr. Mueller.  After securing the necessary releases, take all appropriate action to obtain the identified records.  Updated records of all outstanding VA treatment should be obtained.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her psychiatric disability.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by medical diagnosis) each acquired psychiatric disability found at any time since the current claim was filed in April 2012.

b)  Does the Veteran have a diagnosis of PTSD based on her confirmed personal assault in service?  Please discuss the stressor and symptoms that support any diagnosis of PTSD.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

c)  Is any current psychiatric disability (to include any disability present during the pendency of this claim (April 2012 to the present)) at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's periods of active service (August 2002 to October 2002 and February 2003 to August 2003), to include the July 2003 hospitalization or in-service symptoms or her confirmed personal assault in service.  The examiner should specifically address whether the Veteran has an acquired psychiatric disorder that was superimposed on the personality disorder in service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

3.  Then, review the record and readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


